DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10834738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims  are allowed because the prior arts made of record, in single or in combination, fails to disclose explicitly the limitations of the claims, plus a  comprehensive search of prior art failed to teach, either alone or in combination “…obtaining a first communication time slot availability requirement from a first accessory device and a second communication time slot availability requirement from a second accessory device, wherein the first and second communication time slot availability requirements are associated with communication between the source device and the respective first and second accessory devices; determining a first time slot mask and a second time slot mask, both first and second time slot masks based on both the first and second communication time slot availability requirements, each of the first and second time slot masks including at least a first time slot common to both first and second time slot masks for internal communication by each of the first and second accessory devices with respective additional accessory devices and at least a second time slot for communication between the source device and at least one of the first and second accessory devices; providing the first time slot mask to the first accessory device and the second time slot mask to the second accessory device; and communicating, by the source device, with the first accessory device in accordance with the first time slot mask and with the second accessory device in accordance with the second time slot mask.”.
The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462